UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7497


TERRY EUGENE WOODS,

                Petitioner - Appellant,

          v.

WARDEN ZYCH; JANE DOE; JOHN DOE; UNITED STATES OF AMERICA,

                Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:12-cv-00033-SGW-RSB)


Submitted:   February 26, 2013            Decided:   February 28, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry Eugene Woods, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Terry Eugene Woods, a federal prisoner,                       appeals the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2012) petition, and its subsequent orders

denying      his   motions        to     amend     the     judgment        and     for

reconsideration.       We    have       reviewed   the     record   and     find   no

reversible    error.      Accordingly,          although    we   grant     leave    to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.          Woods v. Zych, No. 7:12-cv-00033-SGW-RSB

(W.D. Va. Jan. 27, Mar. 30, Aug. 20, 2012).                      We dispense with

oral   argument    because       the    facts    and   legal     contentions       are

adequately    presented     in    the    materials     before     this    court    and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2